DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species II, Figures 13-17, claims 21-26, 28, 33, 39-40 in the reply filed on 02/15/2022 is acknowledged.
Claims 27, 29-32, 34-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/15/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21, 22, 28, 33, 39, 40 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2014/0005701 to Olson in view of U.S. Patent Publication 2007/0250113 to Hegeman.
As to claim 21, Olson discloses an apparatus for operating on tissue, the apparatus comprising: a shaft (158, figure 47), wherein the shaft defines a longitudinal axis; an acoustic waveguide (1502, figure 47, paragraph 190), wherein the acoustic waveguide comprises a flexible portion (paragraph 190); an articulation section (1520, paragraph 190, “articulatable shaft”, for example  flexible portion 1034 as disclosed in embodiment figure 62, paragraph 207), wherein the articulation section is configured to transition between a non-articulated configuration and an articulated configuration (before and after the “flex”, paragraph 190, for example, figure 63 and 64), wherein a portion of the articulation section encompasses the flexible portion of the acoustic waveguide (figure 47, paragraph 190, the articulatable section can be viewed as 1520); an end effector (1548) comprising an ultrasonic blade  (1544) in acoustic communication with the acoustic waveguide, wherein the articulation section is configured to deflect the ultrasonic blade relative to the longitudinal axis of the shaft in the articulation configuration (figure 47, paragraph 190-195); but is silent about a rigidizing member associated with the portion of the articulation section. Olson does disclose any known mechanism to articulate the device can be used, for instance a manual handle that translates a control member which will articulate the articulating housing (paragraph 210). 
Hegeman teaches a similar device (increased control of articulating surgical tools, abstract) having a rigidizing member (1030,1015, figure 37, paragraph 37) associated with an articulation section (the links as seen in figure 37, 38), wherein the rigidizing member configured to rotate relative to the portion of the articulation section between a first position and a second position (figure 37, 38, paragraph 114-116) while the articulation section is in the non-articulated configuration, wherein the rigidizing member is configured to selectively provide rigidity to the articulation section in the first position (figure 38, paragraph 115), wherein the rigidizing member is configured to allow the articulation section to transition between the non-articulated configuration and the articulated configuration in the second position (figure 37, paragraph 114) for the purpose of adjusting tension in order to increase friction in the articulation section to fix the device in a desired orientation. When the device is in the locked configuration of figure 38, the device will have an increased rigidity. This articulation mechanism is known, and a known substitute to those disclosed in Olson (paragraph 210). Therefore, the articulation mechanism as well as the rigidizing member / lock member of Hegeman can be used with Olson to control the articulation. It would have been obvious to one of ordinary skill in art at the time of the invention to substitute the rigidize member and articulation section of Hegeman the device of Olson in order to fix the device in a desired orientation.
As to claim 22, with the device of Olson and Hegeman above, Hegeman further teaches the rigidizing member comprises a rotatable sheath (1030), wherein the rotatable sheath comprises at least one tab member (the central extension that defines the slot 1032 as seen in figure 37, can read on a “tab member”).
As to claim 28, with the device of Olson and Hegeman above, Hegeman further teaches a user input feature (1030) operatively connected to the rigidizing member and configured to rotate the rigidizing member between the first position and the second position (figure 37,38, paragraph 114-116).
As to claim 33, with the device of Olson and Hegeman above, Hegeman further teaches the rigidizing member in the first position is angularly offset by 90 degrees relative to the rigidizing member in the second position (figure 37, 38). The locking disc 1015 can be rotated 90 degrees in order to lock the segments. 
As to claim 39, Olson discloses an apparatus for operating on tissue, the apparatus comprising: a shaft (158, figure 47), wherein the shaft defines a longitudinal axis; an acoustic waveguide (1502, figure 47, paragraph 190) at least partially housed within the shaft (figure 47), wherein the acoustic waveguide comprises a flexible portion (paragraph 190); an articulation section (1520, paragraph 190, “articulatable shaft”, for example  flexible portion 1034 as disclosed in embodiment figure 62, paragraph 207) coupled with the shaft, wherein a portion of the articulation section encompasses the flexible portion of the acoustic waveguide (figure 47, paragraph 190, the articulatable section can be views as 1520); an end effector (1548) comprising an ultrasonic blade  (1544) in acoustic communication with the acoustic waveguide, wherein the articulation section is configured to deflect the ultrasonic blade relative to the longitudinal axis of the shaft between an aligned position and a deflected position (figure 47, paragraph 190-195); but is silent about a rigidizing member associated with the portion of the articulation section. Olson does disclose any known mechanism to articulate the device can be used, for instance a manual handle device that translates a control member which will articulate the articulating housing (paragraph 210). 
Hegeman teaches a similar device (increased control of articulating surgical tools, abstract) having a rigidizing member (1030,1015, figure 37, paragraph 37) associated with an articulation section (the links as seen in figure 37, 38), the rigidizing member configured to rotate relative to the portion of the articulation section between a first angular position and a second angular position while the end effector is the aligned position (figure 37, 38, paragraph 114-116), wherein the rigidizing member is configured to selectively provide rigidity to the articulation section in the first angular position (figure 38, paragraph 115), wherein the rigidizing member is configured to allow the articulation section do deflect the ultrasonic blade in the second angular position (figure 37, paragraph 114) for the purpose of adjusting tension in order to increase friction in the articulation section to fix the device in a desired orientation. When the device is in the locked configuration of figure 38, the device will have an increased rigidity. This articulation mechanism is known, and a known substitute to those disclosed in Olson (paragraph 210). Therefore, the articulation mechanism as well as the rigidizing member / lock member of Hegeman can be used with Olson to control the articulation. It would have been obvious to one of ordinary skill in art at the time of the invention to substitute the rigidize member and articulation section of Hegeman the device of Olson in order to fix the device in a desired orientation.
As to claim 40, Olson disclose an apparatus for operating on tissue, the apparatus comprising: a shaft (158, figure 47), wherein the shaft defines a longitudinal axis; an acoustic waveguide (1502, figure 47,paragraph 190), wherein the acoustic waveguide comprises a flexible portion (paragraph 190); an articulation section (1520, paragraph 190, “articulatable shaft”, for example  flexible portion 1034 as disclosed in embodiment figure 62, paragraph 207) coupled with shaft, wherein the articulation section encompasses the flexible portion of the acoustic waveguide (figure 47, paragraph 190, the articulatable section can be views as 1520); an end effector (1548) comprising an ultrasonic blade (1544) in acoustic communication with the acoustic waveguide, wherein the articulation section is configured to deflect the ultrasonic blade relative to the longitudinal axis of the shaft (figure 47, paragraph 190-195); but is silent about a rigidizing member at least partially housing the portion of the articulation section. Olson does disclose any known mechanism to articulate the device can be used, for instance a manual handle device that translates a control member which will articulate the articulating housing (paragraph 210). 
Hegeman teaches a similar device (increased control of articulating surgical tools, abstract) having a rigidizing member (1030,1015, figure 37, paragraph 37)  at least partially housing a portion of the articulation section (figure 37,38, the proximal links, paragraph 114), wherein the rigidizing member is configured to rotate relative to the portion of the articulation section between a first position and a second position (figure 37, 38, paragraph 114-116), where the rigidizing member is configured to selectively provide rigidity to the articulation section in the first position (figure 38, paragraph 115), wherein the rigidizing member is configured to allow the articulation section to deflect the ultrasonic blade in the second position (figure 37, paragraph 114) for the purpose of adjusting tension in order to increase friction in the articulation section to fix the device in a desired orientation. When the device is in the locked configuration of figure 38, the device will have an increased rigidity. This articulation mechanism is known, and a known substitute to those disclosed in Olson (paragraph 210). Therefore, the articulation mechanism as well as the rigidizing member / lock member of Hegeman can be used with Olson to control the articulation. It would have been obvious to one of ordinary skill in art at the time of the invention to substitute the rigidize member and articulation section of Hegeman the device of Olson in order to fix the device in a desired orientation.
Claims 21, 22, 28, 33, 39 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2014/0005701 to Olson in view of U.S. Patent Publication 2010/0249497 to Peine. 
As to claim 21, Olson discloses an apparatus for operating on tissue, the apparatus comprising: a shaft (158, figure 47), wherein the shaft defines a longitudinal axis; an acoustic waveguide (1502, figure 47, paragraph 190), wherein the acoustic waveguide comprises a flexible portion (paragraph 190); an articulation section (1520, paragraph 190, “articulatable shaft”, for example  flexible portion 1034 as disclosed in embodiment figure 62, paragraph 207), wherein the articulation section is configured to transition between a non-articulated configuration and an articulated configuration (before and after the “flex”, paragraph 190, for example, figure 63 and 64), wherein a portion of the articulation section encompasses the flexible portion of the acoustic waveguide (figure 47, paragraph 190, the articulatable section can be views as 1520); an end effector (1548) comprising an ultrasonic blade (1544) in acoustic communication with the acoustic waveguide, wherein the articulation section is configured to deflect the ultrasonic blade relative to the longitudinal axis of the shaft in the articulation configuration (figure 47, paragraph 190-195); but is silent about a rigidizing member associated with the portion of the articulation section. Olson does disclose any known mechanism to articulate the device can be used, for instance a manual handle held device that translates a control member which will articulate the articulating housing (paragraph 210). 
Peine teaches a similar device (controlling the position of surgical tools, abstract) having a rigidizing member (140, figure 1, paragraph 37) associated with an articulation section (either the articulations as seen in figure 12a-e, “bendable sections”, paragraph 84, and/or the articulation sections 472,474 of figure 24-27), wherein the rigidizing member configured to rotate relative to the portion of the articulation section between a first position and a second position (locked and unlocked positions, at least paragraph 84,85, 89, 90) while the articulation section is in the non-articulated configuration, wherein the rigidizing member is configured to selectively provide rigidity to the articulation section in the first position (paragraph 89), wherein the rigidizing member is configured to allow the articulation section to transition between the non-articulated configuration and the articulated configuration in the second position (paragraph 90) for the purpose of being able to lock an end effector in a particular position (paragraph 84). When the device is in the locked configuration of paragraph 89, the device will have an increased rigidity. This articulation mechanism is known, and a known substitute to those disclosed in Olson (paragraph 210). Therefore, the articulation mechanism as well as the rigidizing member / lock member of Peine can be used with Olson to control the articulation. It would have been obvious to one of ordinary skill in art at the time of the invention to substitute the rigidize member and articulation section of Peine the device of Olson in order for being able to lock an end effector in a particular position.
As to claim 22, with the device of Olson and Peine above, Peine teaches the rigidizing member comprises a rotatable sheath (202), wherein the rotatable sheath comprises at least one tab member (262).
As to claim 28, with the device of Olson and Peine above, Peine further teaches a user input feature (260) operatively connected to the rigidizing member and configured to rotate the rigidizing member between the first position and the second position (figure 13, 15, paragraph 102).
As to claim 33, with the device of Olson and Peine above, Peine further teaches the rigidizing member in the first position is angularly offset by 90 degrees relative to the rigidizing member in the second position (figure 8, 11 or 13, 15 ). The lever in either embodiments of figure 8/11 or 13/15 seems to be rotated 90 degrees between the different positions. 
As to claim 39, Olson discloses an apparatus for operating on tissue, the apparatus comprising: a shaft (158, figure 47), wherein the shaft defines a longitudinal axis; an acoustic waveguide (1502, figure 47, paragraph 190) at least partially housed within the shaft (figure 47), wherein the acoustic waveguide comprises a flexible portion (paragraph 190); an articulation section (1520, paragraph 190, “articulatable shaft”, for example  flexible portion 1034 as disclosed in embodiment figure 62, paragraph 207) coupled with the shaft, wherein a portion of the articulation section encompasses the flexible portion of the acoustic waveguide (figure 47, paragraph 190, the articulatable section can be views as 1520,); an end effector (1548) comprising an ultrasonic blade  (1544) in acoustic communication with the acoustic waveguide, wherein the articulation section is configured to deflect the ultrasonic blade relative to the longitudinal axis of the shaft between an aligned position and a deflected position (figure 47, paragraph 190-195); but is silent about a rigidizing member associated with the portion of the articulation section. Olson does disclose any known mechanism to articulate the device can be used, for instance a manual handle device that translates a control member which will articulate the articulating housing (paragraph 210). 
Peine teaches a similar device (controlling the position of surgical tools, abstract) having a rigidizing member (140, figure 1, paragraph 37) associated with an articulation section (either the articulations as seen in figure 12a-e, “bendable sections”, paragraph 84, and/or the articulation sections 472,474 of figure 24-27), wherein the rigidizing member configured to rotate relative to the portion of the articulation section between a first angular position and a second angular position while the end effector is the aligned position (figure 8, 11), wherein the rigidizing member is configured to selectively provide rigidity to the articulation section in the first angular position (paragraph 89), wherein the rigidizing member is configured to allow the articulation section do deflect the ultrasonic blade in the second angular position (paragraph 90) for the purpose of adjusting tension in order to increase friction in the articulation section to fix the device in a desired orientation. When the device is in the locked configuration of paragraph 89the device will have an increased rigidity. This articulation mechanism is known, and a known substitute to those disclosed in Olson (paragraph 210). Therefore, the articulation mechanism a swell as the rigidizing member / lock member of Peine can be used with Olson to control the articulation. It would have been obvious to one of ordinary skill in art at the time of the invention to substitute the rigidize member and articulation section of Peine the device of Olson in order to fix the device in a desired orientation.
Allowable Subject Matter
Claims 23-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771